                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA, ex rel.                MEMORANDUM DECISION AND ORDER
GERALD POLUKOFF, M.D.,                            GRANTING RELATOR’S MOTION TO
                                                      COMPEL PRODUCTION OF
       Plaintiff/Relator,                          DOCUMENTS WITHHELD BY THE
                                                 SORENSEN DEFENDANTS BASED ON
vs.                                               ASSERTED PRIVILEGE (ECF NO. 354)

ST. MARK’S HOSPITAL,                                Civil No.: 2:16-cv-00304-TS-EJF
SHERMAN SORENSEN, M.D.,
SORENSEN CARDIOVASCULAR                                 District Judge Ted Stewart
GROUP,
                                                    Magistrate Judge Evelyn J. Furse
       Defendants.


       Before the Court is Relator, Gerald Polukoff, M.D.’s, Motion to Compel

Production of Documents Withheld by the Sorensen Defendants Based on Asserted

Privilege (ECF No. 354). Having heard oral argument on December 17, 2019 (ECF No.

370), and having considered all of the parties’ briefing (ECF Nos. 354, 366, 387, 389),

the Court GRANTS the Motion because the Sorensen Defendants failed to meet their

burden to show that a privilege protects the withheld documents from disclosure during

discovery.

       The privilege that the Sorensen Defendants attempt to claim comes from Utah

Code sections 26-25-1 and 26-25-3, the state’s care review statute. 1 Before turning to

the applicability of these privileges in a federal question case, the Court notes the failure

1One could interpret the privilege log as claiming privilege under Utah Code section 58-
13-5(7), Utah’s peer review statute (Privilege Log, ECF No. 354-1), but that statute
creates immunity from liability and not discovery or evidentiary privileges. Belnap v.
Howard, 2019 UT 9, ¶ 19, 437 P.3d 355, 360. The Sorensen Defendants have not
offered any basis to read Utah Code section 58-13-5(7) any other way.

                                             1
to establish this privilege as to any of these documents even under state law. The care

review privilege authorizes “[a]ny person, health facility, or other organization” to provide

enumerated “persons and entities” with a variety of information including “interviews,”

“reports,” “statements,” “memoranda,” and “other data relating to the condition and

treatment of any person.” Utah Code Ann. § 26-25-1(1). The entities enumerated are

as follows:

       (a) the department and local health departments; (b) the Division of
       Substance Abuse and Mental Health within the Department of Human
       Services; (c) scientific and health care research organizations affiliated
       with institutions of higher education; (d) the Utah Medical Association or
       any of its allied medical societies; (e) peer review committees; (f)
       professional review organizations; (g) professional societies and
       associations; and (h) any health facility's in-house staff committee.

Utah Code Ann. § 26-25-1(2). The providing party may provide this information for only

two purposes: “study and advancing medical research, with the purpose of reducing the

incidence of disease, morbidity, or mortality,” and “the evaluation and improvement of

hospital and health care rendered by hospitals, health facilities, or health care

providers.” Utah Code Ann. § 26-25-1(3). When a person or entity complies with the

statute, “[a]ll information, interviews, reports, statements, memoranda, or other data

furnished by reason of [the Confidential Information Release] chapter, and any findings

or conclusions resulting from those studies are privileged communications and are not

subject to discovery, use, or receipt in evidence in any legal proceeding of any kind or

character.” Utah Code Ann. § 26-25-3.

       The burden of establishing the existence of a privilege is on the party seeking to

assert the privilege. Fed. R. Civ. P. 26(b)(5), see also Barclaysamerican Corp. v. Kane,

746 F.2d 653, 656 (10th Cir. 1984) (noting burden in context of attorney-client privilege



                                             2
and work product protection). Several of the documents the Sorensen Defendants

claim privilege over under the care review privilege contain no indication that they were

provided to one of the enumerated entities for the purposes outlined in the care review

statute. The third, fourth, fifth, eighth, ninth, and tenth entries in the privilege log contain

insufficient information from which the Court could conclude that the documents were

provided to an enumerated entity for the purposes contemplated by Utah Code section

26-25-1. Therefore, the Sorensen Defendants fail to meet their burden to show these

documents are protected from discovery.

       The remaining entries in the Sorensen Defendants’ privilege log make some

mention of peer review but also fail to meet the requirements of the care review statute

for other reasons. Specifically, nothing in the privilege log or the briefing suggests that

documents one, two, six, or seven were created or submitted to any of the enumerated

entities or that they were submitted for the purpose of any study meant to reduce

morbidity or mortality, or for the purposes of evaluation and improvement of hospital and

health care. Counsel for the Sorensen Defendants asserts that the documents relate to

Intermountain’s septal closure policy and changes to it in addition to the suspension of

Dr. Sorensen. (Sorensen Defs.’ Suppl. Opp’n to Pl.’s Mot. to Compel (Suppl. Opp’n) 7,

ECF No. 387). Policy development and disciplinary documents do not appear to fall

under the care review privilege. Further, the Utah courts have held that the care review

privilege applies only to documents specifically prepared to be submitted for care review

purposes, and not to any and all medical documents prepared by hospital personnel,

despite their tangential relationship to improvement of hospital care. Wilson v. IHC

Hosps., Inc., 2012 UT 43, ¶ 113, 289 P.3d 369, 399 (citing Benson v. I.H.C. Hosps.,



                                               3
Inc., 866 P.2d 537, 540 (Utah 1993)). The party asserting the care review privilege

must provide an adequate evidentiary basis that the documents were prepared

specifically to be submitted for review purposes. Wilson, 289 P.3d at 399. Simply put,

the Sorensen Defendants failed to indicate that any of the remaining documents were

prepared specifically for care review. The Sorensen Defendants have not provided the

necessary evidentiary basis, despite the opportunity for additional briefing, instead

choosing to make conclusory statements that the privilege applies. (Suppl. Opp’n, ECF

No. 387 at 6–7.) To the extent a care review privilege does exist in federal court, it does

not protect these documents.

         Even if the Sorensen Defendants’ care review privilege claims did supply the

necessary evidentiary basis, the vast majority of federal courts addressing the issue

have persuasively declined to adopt a federal care review privilege. See United States

v. Aurora Health Care, Inc., 91 F. Supp. 3d 1066, 1068 (E.D. Wis. 2015) (listing district

and circuit courts that have declined to recognize a federal peer and/or care review

privilege). Federal Rule of Evidence 501 requires that unless contradicted by the

Constitution, federal statute, or federal rule, the common law, “as interpreted by United

States courts in the light of reason and experience,” governs recognition of new federal

privileges. Fed. R. Evid. 501. Federal courts should “consider the law of the state . . .

in determining whether a privilege should be recognized as a matter of federal law,” but

should only incorporate that privilege to the extent it is consistent with the federal

policies at issue in the case. Mem'l Hosp. v. Shadur, 664 F.2d 1058, 1061–62 (7th Cir.

1981).




                                              4
       The Utah legislature enacted the care review privilege to encourage physicians

and healthcare professionals to participate in care review proceedings and provide

accurate information for the betterment of hospital and health care. Benson, 866 P.2d

at 539. Federal law provides some protections from liability for peer review participants,

through the Health Care Quality Improvement Act of 1986; however, the Act does not

shield peer review materials from discovery in litigation. 42 U.S.C. §§ 11111–11153.

That Congress specifically passed a law to encourage medical care peer review and did

not include any type of discovery or evidentiary privilege weighs heavily against finding

the existence of one.

       Considering the statute under which this case proceeds, the federal False Claims

Act provides a mechanism by which private party relators and/or the federal government

may sue people or entities who have defrauded the federal government and recover

monies fraudulently dispensed. 31 U.S.C. §§ 3729–3732. Notably, the FCA exempts

from public disclosure specific information furnished in cooperation with the government

but does not carve out any such protection for peer or care review or self-critical

analysis materials. 31 U.S.C. § 3729(c). Furthermore, this privilege does not protect

documents from discovery in litigation. Adopting such a privilege in healthcare fraud

cases but not in other fraud cases like those involving national security and defense

contracts or public works contracts makes no sense. The Sorensen Defendants’

arguments about encouraging frank internal review to increase public health and safety

apply to all of these fields. The Sorensen Defendants have not offered a sufficient

reason to draw this line in False Claims Act cases.




                                             5
       Permitting the application of Utah’s state-law care review privilege to this FCA

case would come with a high cost—specifically, the government, through the relator,

would be blocked from accessing evidence potentially pertinent to the alleged fraudulent

practices at issue. On the other hand, the Sorensen Defendants have only generally

alleged that failure to recognize the care review privilege federally would damage the

process of peer/care review, and do not address how this might occur, or why any

potential chilling effect has not already occurred in any of the appellate circuits where

the appellate courts have previously declined to recognize a federal peer review

privilege. See Adkins v. Christie, 488 F.3d 1324 (11th Cir. 2007) (declining to recognize

a medical peer review privilege in federal civil rights cases); Virmani v. Novant Health

Inc., 259 F.3d 284 (4th Cir. 2001) (declining to recognize a medical peer review

privilege in an employment discrimination claim); Mem'l Hosp., 664 F.2d 1058 (refusing

to apply medical peer review privilege in an antitrust case). As such, considering the

competing policies at issue, “reason and experience” do not favor recognizing the care

review privilege in this case. Fed. R. Evid. 501.

       For the foregoing reasons, the Court GRANTS Relator’s Motion to Compel.




       DATED this 17th day of January, 2020.

                                          BY THE COURT:


                                          _____________________________________
                                          Evelyn J. Furse
                                          United States Magistrate Judge




                                             6
